Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, 13-16, 22, 23, 25-27, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al (US 4,528,689), in view of Priemer et al (US 2005/0043643).


 a single sensor (mic 18, col.3, lines 47-60, fig.1-2, and/or mic 112, col.6, lines 30-67, fig.5) configured to convert an analogue signal into an electrical output representative of said physiological sounds (col.5-col.6); 
an analogue to digital converter (19, col.3, fig.2) operatively coupled to said sensor, wherein said analogue to digital converter is configured to convert said electrical output into a stream of digital data (col.3, lines 55-67 and col.5, lines 17-25); 
a digital to analogue (21, col.3, fig.2), said digital to analogue converter configured to convert at least a portion of said output into a second analogue signal (col.4, lines 34-50 and col.5, lines 25-45); and
said apparatus further comprising: a processing unit (CPU 20, col.3, fig.2) operatively coupled to said analogue to digital converter (20 is connected to 19, as best seen in fig.2), said processing unit configured to compute a mathematical transform on at least a portion of said output (inherently the mathematical transform used by CPU to transform acoustic data into readable output data, col.5, lines 26-67, as best seen in fig.2-5).

Katz discloses the invention substantially as claimed above, but failed to disclose a serial to parallel converter operatively coupled to the analogue to digital converter and to the digital to analogue, said serial to parallel converter configured to convert at least a portion of said stream of digital data into a parallel output for wireless transmission.


As these types of input/output serial to parallel converters are well known in acoustic signal processing systems, so it would have been obvious to one having an ordinary skill in the art at the time of invention was made to include a serial to parallel converter between analogue to digital converter 19 and the digital to analogue converter 21 connected to CPU 20, and/or anywhere in the processing system 13, taught by Katz’s invention, as serial to parallel converter 1006 taught by Priemer’s invention, without changing its respective function, in order to provide a desired serial or parallel input/output signal based on the type of device/circuitry the signal is going to be transferred/connected to, as taught by Priemer’s invention (par.41).

As to claim 13, Katz discloses the apparatus, further comprising: a display device operatively coupled to said apparatus, said display device configured to display information comprising a vital sign (scale 29, col.4, lines 57-67, fig.1 and/or display of 

As to claims 14 and 15, Katz discloses the apparatus, wherein said physiological sounds are sounds generated by an organ in a frequency range up to 20,000 Hz (inherently the frequency of the heart acoustic sound, abstract, col.4, lines 9-20), and Katz/ Priemer combination teaches wherein said sensor is one sensor of a plurality of sensors and at least two sensors of said plurality of sensors are configured to convert said physiological sounds into a plurality of corresponding electrical signals, wherein said plurality of sensors comprises at least three sensors (Priemer teaches a sensor array 102, fig.1 and 10, comprising a plurality of sensors 104, 106, 108, 110, 112, 114, 116, and 118 capture the heart sound information 121 from the human heart, par.27 and par.34) (It would have been an obvious to one having an ordinary skill in the art at the time the invention was made to include a plurality of sensors in stethoscope 11/18 , since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).

As to claim 16, Katz discloses the apparatus, wherein said apparatus is characterized as a first apparatus (stethoscope 10 and/or mic 112, fig.1 and 10), and further comprising a second apparatus (104, col.6, fig.5) operatively coupled to said first apparatus, said second apparatus comprising: 

a processing unit (processing unit 138 in 104 that analysis data from mic 112, col.6, lines 30-67 and col.7, fig.5-6) coupled to said electronic memory, said processing unit configured to retrieve from said electronic memory and process said signal representative of at least a portion of said parallel output into a processed signal (col.6, lines 55-65 and col.7).

As to claim 22, Katz discloses the apparatus, wherein at least one sensor of said plurality of sensors is configured to be positioned on a body surface (the physician locates the bell 11 on the surface of the body over the location at which the physiological sound, col.4, lines 9-15, as best seen in fig.1-2).

As to claim 23, Katz/ Priemer combination discloses the apparatus, wherein at least one sensor of said at least three sensors is configured to be positioned on a body surface (the physician locates the bell 11 on the surface of the body over the location at which the physiological sound) and wherein said physiological sounds are sounds generated by an organ in a frequency range up to 20,000 Hz (inherently the frequency of the heart acoustic sound, abstract, col.4, lines 9-20).

As to claim 25, Katz discloses the apparatus, wherein said vital sign is a heart rate (heart acoustic sound, abstract, col.4, lines 9-20).


As to claim 27, Katz discloses an apparatus (apparatus 10 and/or sound analyzer 100, col.3, lines 42-57, fig.1-5) comprising:
a port (port in bell 11, col.3, fig.1 and/or port 110 in analyzer 100, fig.5) configured to be operatively coupled to a single sensor (mic 18, col.3, lines 47-60, fig.1-2, and/or mic 112, col.6, lines 30-67, fig.5) configured to convert physiological sounds into an signal (col.5-col.6);
a corresponding analogue to digital converter (19, col.3, fig.2) operatively coupled to a corresponding the sensor, said analogue to digital converter configured to convert at least a portion of said of electrical signal into a stream of digital data (col.3, lines 55-67 and col.5, lines 17-25);
a memory (memory in 20, col.3, lines 57-67 and col.5, fig.2) configured to store the stearn of digital data;
and a display device (scale 29, col.4, lines 57-67, fig.1 and/or display of different modes including play mode to play heart sound data on top panel 104 controlled by switch 108, col.6, fig.5).

 


However Priemer discloses an analogous acoustic heart signals analyzer/monitor (abstract, fig.1-2 and 10), wherein the system comprises a serial to parallel converter (1006, par.41, fig.10) operatively coupled to said analogue to digital converter (204, par.27, fig.2 and 10), said serial to parallel converter configured to convert at least a portion of said stream of digital data into a parallel output, wherein the serial to parallel converter coupled to a digital to analogue converter (serial to parallel 1006 is connected to 206 (as best seen in fig.10, fig.2), where 206 is coupled to D/A 214, par.42, as best seen in fig.

As these types of input/output serial to parallel converters are well known in acoustic signal processing systems, so it would have been obvious to one having an ordinary skill in the art at the time of invention was made to include a serial to parallel converter between analogue to digital converter 19 and the digital to analogue converter 21 connected to CPU 20, and/or anywhere in the processing system 13, taught by Katz’s invention, as serial to parallel converter 1006 taught by Priemer’s invention, without changing its respective function, in order to provide a desired serial or parallel input/output signal based on the type of device/circuitry the signal is going to be transferred/connected to, as taught by Priemer’s invention (par.41).


Nevertheless, Priemer teaches display device configured to display a plurality of icons, wherein each icon of said plurality of icons displayed respectively correspond to at least one operation of a plurality of operations that said apparatus is configured to perform. (display 224 displays plurality of discrete heart sounds (inherently using different icons on the display), par.39, par.52-53, view the one or any combination of the K vectors of the M.times.K matrix in par.59).

As these types of displays are well known in the art, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to substitute the scale 29/display panel on 104 taught by Katz’s invention, by LCD/touch display as display 224 taught by Priemer’s invention, without changing its respective function of displaying heart sounds data, in order to provide a better view of the data to the caregiver, as taught by Priemer’s invention (par.53 and par.59).

As to claim 32, Katz discloses the apparatus, wherein an entire of the stearm of digital data are stored in said memory (memory in 20, col.5, fig.2).

As to claim 33, Katz discloses the apparatus, wherein said memory is configured to store an electronic medical record and said display device is configured to display at 

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Katz et al (US 4,528,689) and Priemer et al (US 2005/0043643), in further view of Kuo et al (US 2003/0093002).

Katz/Priemer combination discloses the invention substantially as claimed above, but failed to explicitly teach the mathematical transform is a Fast Fourier transformation.

However Kuo discloses an analogous system that measures physiological parameters/signals, such as heart sounds (Abstract), and analyzes the heart sounds using a mathematical transform is a Fast Fourier transformation, for further graphical output (Par.16, Par.28, Fig.1-2).
As Fast Fourier transformation is very well known mathematical calculation in analyzing measured acoustic signals from a patient, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to substitute the mathematical transformation used in Katz's invention by the fast Fourier transformation taught by Kuo's invention, in order to analyze and output the measured acoustic signals to a caregiver.
Since such a modification would amount to applying a known technique (i.e. fast Fourier transformation) to substitute similar techniques (i.e. mathematical transformation taught by Katz’s invention) in the same way--See KSR, 550 U.S. at___, 82 USPQ2d at 

6.	Claims 21, 24 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Katz et al (US 4,528,689) and Priemer et al (US 2005/0043643), in view of Farringdon et al (US 2005/0113703).

As to claims, 21, 24 and 31, Katz/Priemer combination disclose the invention substantially as claimed above, where an output 18a which is filtered to around 250-300 Hz by a low pass filter 30 to produce a filtered signal. The filtered signal is then amplified by amplifier 31 and the amplified signal is passed to an analog to digital converter 19 (filter 30, col.5, lines 1-10, fig.5), but failed to explicitly teach the said physiological sounds are sounds generated by an organ and comprise ambient noise, the apparatus further comprising a filter which is configured to filter ambient noise from said at least one stream of digital data prior to conversion of said parallel output into said transmission serial output.
However Farringdon discloses an analogous acoustic system detecting acoustic signals from the heart, wherein the system comprises filter 150 that filters ambient noise from detected acoustic signal (par.20, par.81, par.83, par.88 and par.134).

As these types of ambient noise filters are well known in the art, so it would have been obvious to one having an ordinary skill in the art at the time the invention was filed .

Allowable Subject Matter
Claims 12 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to 112(a) and 102 rejections have been fully considered and are persuasive. The 112(a) and 102 rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 8 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791